EXHIBIT 21 FIRSTBANK CORPORATION SUBSIDIARIES NAME STATE OF INCORPORATION OWNERSHIP Firstbank Michigan 100% Keystone Community Bank Michigan 100% 1st Title, Inc. Michigan 100% by Firstbank – West Branch Keystone T.I. Sub, LLC Michigan 100% by Keystone Community Bank KCB Title Insurance Agency, LLC Michigan 50% by Keystone T.I. Sub, LLC 1st Investors Title, LLC Michigan 44% owned by Firstbank – West Branch FBMI Risk Management Services, Inc. * Nevada 100% Austin Mortgage Company, Inc Michigan 100% * Dissolved effective December 27, 2013.
